DETAILED ACTION
Notice of Amendment
In response to the amendment(s) filed on 2/23/21, amended claim(s) 21, and canceled claim(s) 30 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21-29 and 31 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
For claim 21, the claim language “determining the dry weight based on a rate of change of the blood volume during the predetermined period of time using a learning means having a neuronal network trained with blood volume rebound values” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of having a neuronal network trained with blood volume rebound values, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that network is trained with the blood volume rebound values.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 22-29 and 31 fail to cure the deficiencies of independent claim 21, thus claim(s) 21-20 and 31 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim(s) 24 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21, 24, 26-29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Assessment of dry weight by monitoring changes in blood volume during hemodialysis using Crit-Line,” .
For claim 21, Rodriguez discloses a method for determination of dry weight of a patient after dialysis therapy (sole paragraph under “Background”), comprising the steps of:
recording blood volume values (second paragraph under “Interpretation of blood volume monitoring using the CLM III”) for a predetermined period of time after reaching an ultrafiltration volume predetermined for the patient (sole paragraph under “Conclusion;” second paragraph under “Interpretation of blood volume monitoring using the CLM III) (Fig. 2 and description); and
infusing of a physiological salt solution as a bolus when hypovolemia of the patient is calculated (Examiner’s Note: hypovolemia is not “calculated” in Rodriguez (it is assumed/assessed based on symptoms of the patient), and since the condition is not met, the resultant is not required);
evaluating the recorded blood volume values and determining the dry weight based on a rate of change of the blood volume during the predetermined time period of time (sole paragraph under “Background;” sole paragraph under “Results;” sole paragraph under “Conclusion;” sixth and seventh paragraphs under “Results”) (Table 4).
Rodriguez does not expressly disclose using a learning means having a neuronal network trained with blood volume rebound values.
However, Attalah teaches evaluating dialytic parameter using a learning means having a neuronal network trained with blood volume values (para [0016]-[0018], [0022]-[0023], and/or [0094]).
It would have been obvious to a skilled artisan to modify Rodriguez to include using a learning means having a neuronal network trained with blood volume rebound values, in view of the teachings of Attalah, for the obvious advantage of increasing treatment quality during treatment (see para [0015] of Attalah).
For claim 24, Rodriguez does not expressly disclose wherein the step of evaluating the recorded blood volume values and determining the dry weight based on the rate of change of the blood volume during the predetermined period of time comprises using a learning means having a neuronal network.
However, Attalah teaches evaluating dialytic parameter(s) using a learning means having a neuronal network (para [0016]-[0018]).
It would have been obvious to a skilled artisan to modify Rodriguez wherein the step of evaluating the recorded blood volume values and determining the dry weight based on the rate of change of the blood volume during the predetermined period of time comprises using a learning means having a neuronal network, in view of the teachings of Attalah, for the obvious advantage of increasing treatment quality during treatment (see para [0015] of Attalah).
For claim 26, Rodriguez further discloses the step of initiating termination of the dialysis therapy after expiry of a predetermined therapy duration (sole paragraph under “Hemodialysis treatments;” second paragraph under “Interpretation of blood volume monitoring using the CLM III”).
For claim 27, Rodriguez further discloses the step of initiating continuation of the dialysis therapy without ultrafiltration until expiry of a predetermined therapy duration if a predefined dry weight has been reached before expiry of the predetermined therapy duration (Examiner’s Note: Rodriguez does not disclose reaching a predefined weight before expiry of the predetermined therapy duration, and therefore since the condition is not satisfied, the result is not necessary).
For claim 28, Rodriguez further discloses the step of establishing information about a hydration condition of the patient based on the blood volume values (see Fig. 2 and associated description).
For claim 29, Rodriguez further discloses continuing dialysis therapy with ultrafiltration if hypervolemia of the patient is calculated (Examiner’s Note: Rodriguez does not disclose calculating hypervolemia, and therefore since the condition is not satisfied, the result is not necessary).
For claim 31, Rodriguez further discloses terminating the dialysis therapy when a predefined dry weight for the patient is reached (Examiner’s Note: Rodriguez does not disclose reaching a predefined weight, and therefore since the condition is not satisfied, the result is not necessary).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view Attalah, and further in view of U.S. Patent Application Publication No. 2013/0331712 to Moissl et al. (hereinafter “Moissl”).
For claim 22, Rodriguez and Attalah do not expressly disclose calculating hypervolemia or hypovolemia of the patient based on the recorded blood volume values; and continuing the dialysis therapy with ultrafiltration when hypervolemia of the patient is calculated and infusing a physiological salt solution as a bolus when hypovolemia of the patient is calculated.

It would have been obvious to a skilled artisan to modify Rodriguez to include calculating hypervolemia or hypovolemia of the patient based on the recorded blood volume values; and continuing the dialysis therapy with ultrafiltration when hypervolemia of the patient is calculated and infusing a physiological salt solution as a bolus when hypovolemia of the patient is calculated, in view of the teachings of Moissl, for the obvious advantage of controlling the dialysis to account for the hypervolemia or hypovolemia.
For claim 23, Rodriguez further discloses the steps according to claim 21 (see rejection of claim 21).
Rodriguez and Attalah do not expressly disclose a computer program comprising code mediums for generating the steps when said program is run on a computer system.
However, Moissl teaches a computer program comprising code mediums for generating the steps when said program is run on a computer system (Abstract).
It would have been obvious to a skilled artisan to modify Rodriguez to include a computer program comprising code mediums for generating the steps when said program is run on a computer system, in view of the teachings of Moissl, for the obvious advantage of storing the method on a medium that can be used with a computer system.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of Attalah, and further in view of U.S. Patent Application Publication No. 2005/0197982 to Saidi et al. (hereinafter “Saidi”).
For claim 25, Rodriguez and Attalah do not expressly disclose training the learning means on the basis of data pairs from the rate of change of blood volume and the ultrafiltration volume of other patients.
However, Saidi teaches training a learning means on the basis of data pairs from other patients (claims 34 and 35).
It would have been obvious to a skilled artisan to modify Rodriguez to include training the learning means on the basis of data pairs from the rate of change of blood volume and the ultrafiltration volume of other patients, in view of the teachings of Saidi, for the obvious advantage of being able to predict a disease/event (such as hypervolemia or hypovolemia) for the patient without any prior data from that specific patient.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791